Citation Nr: 1537758	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  13-28 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Atlanta, Georgia



THE ISSUE

Entitlement to restoration of a 100 percent rating for arteriosclerotic coronary artery disease (ASCAD) status post myocardial infarction (MI) with hypertensive heart disease and scar with chronic renal insufficiency.



REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1973 to December 1979 and from December 1981 to July 1995.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO.


FINDING OF FACT

The restoration of a 100 percent rating for ASCAD status post MI with hypertensive heart disease and scar with chronic renal insufficiency in October 2014 resolved the matter on appeal.  


CONCLUSION OF LAW

As there remains no case in controversy, the criteria for dismissal of the appeal for restoration of a 100 percent rating for ASCAD status post MI with hypertensive heart disease and scar with chronic renal insufficiency are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.101 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any case over which it determines it does not have jurisdiction.  38 C.F.R. § 20.101(d) (2015).  

With respect to the issue of entitlement to restoration of a 100 percent rating for ASCAD status post MI with hypertensive heart disease and scar with chronic renal insufficiency, the Veteran timely appealed a November 2011 rating decision that reduced his disability rating to a 30 percent evaluation dated from February 1, 2012.
  
In a rating decision in August 2014 the RO granted restoration of a 100 percent rating for ASCAD status post MI with hypertensive heart disease and scar with chronic renal insufficiency based on the evidence of record.  However, before the August 2014 rating decision was promulgated, the VA received notice of the Veteran's death.  In September 2014, Mary submitted a VA Form 21-534EZ, Application for DIC, Death Pension, and/or Accrued Benefits.  In the form she indicated that she is the surviving spouse of the Veteran.  In a rating decision in October 2014 the RO granted accrued benefits for restoration of a 100 percent rating for ASCAD status post MI with hypertensive heart disease and scar with chronic renal insufficiency based on the evidence of record.  The RO noted that the issue was pending on appeal prior to the Veteran's death.  The RO stated that the rating decision was a full grant of the benefit sought.  A VETSNET Compensation and Pension Award form shows that Mary was authorized to receive payment for the award.  Thus, the issue of entitlement to restoration of a 100 percent rating for ASCAD status post MI with hypertensive heart disease and scar with chronic renal insufficiency has been rendered moot, and that issue is no longer in appellate status.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  Accordingly, the claim must be dismissed.


ORDER

The appeal of entitlement to restoration of a 100 percent rating for ASCAD status post MI with hypertensive heart disease and scar with chronic renal insufficiency is dismissed.




____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


